               1 Anna Maria Martin (Bar No. 154279)
                 amartin@mmhllp.com
               2 Kristin Kyle de Bautista (Bar No. 221750)
                 kkyle@mmhllp.com
               3 MESERVE, MUMPER & HUGHES LLP
                 1000 Wilshire Boulevard, Suite 1860
               4 Los Angeles, California 90017-2457
                 Telephone: (213) 620-0300
               5 Facsimile: (213) 625-1930

               6 Attorneys for Defendant
                 LIFE INSURANCE COMPANY OF NORTH AMERICA
               7

               8                                    UNITED STATES DISTRICT COURT

               9                                  NORTHERN DISTRICT OF CALIFORNIA

              10

              11 JESSICA NAGLE,                                          )   Case No. 3:19-cv-01707-WHO
                                                                         )
              12                     Plaintiff,                          )   STIPULATION TO DISMISS ENTIRE
                                                                         )   ACTION WITH PREJUDICE AND
              13              vs.                                        )   ORDER THEREON
                                                                         )
              14 LIFE INSURANCE COMPANY OF NORTH                         )   Judge: Hon. William H. Orrick
                 AMERICA,                                                )
              15                                                         )   Complaint Filed: April 2, 2019
                            Defendant.                                   )
              16                                                         )

              17

              18              IT IS HEREBY STIPULATED, by and between Plaintiff JESSICA NAGLE and Defendant

              19 LIFE INSURANCE COMPANY OF NORTH AMERICA, (collectively, the “Parties”) by and
              20 through their respective attorneys of record, that this action shall be dismissed in its entirety with

              21 prejudice as to all defendants pursuant to Rule 41(a) of the Federal Rules of Civil Procedure. Each

              22 Party shall bear his or its own attorneys’ fees and costs.

              23              The Parties further stipulate and request that all dates set in this matter be vacated and taken

              24 off the Court’s calendar.

              25              The Parties seek the Court’s approval of the dismissal of the action with prejudice.

              26 / / /
              27 / / /

              28 / / /
LAW OFFICES
                                                                         1                     Case No. 3:19-cv-01707-WHO
 MESERVE,
 MUMPER &                                                                         STIPULATION TO DISMISS ENTIRE ACTION
HUGHES LLP
                   171416.1
                                                                                    WITH PREJUDICE AND ORDER THEREON
               1              IT IS SO STIPULATED.

               2 Dated: October 10, 2019                        Cassie Springer Ayeni
                                                                Claire Kennedy-Wilkins
               3                                                Rachel S. Coen
                                                                SPRINGER AYENI,
               4                                                A Professional Law Corporation

               5

               6                                                By:          /s/ Cassie Springer Ayeni
                                                                          Cassie Springer Ayeni
               7                                                          Attorneys for Plaintiff
                                                                          JESSICA NAGLE
               8

               9 Dated: October 11, 2019                        Anna Maria Martin
                                                                Kristin Kyle de Bautista
              10                                                MESERVE, MUMPER & HUGHES LLP

              11

              12                                                By:          /s/ Kristin Kyle de Bautista
                                                                          Kristin Kyle de Bautista
              13                                                          Attorneys for Defendant
                                                                          LIFE INSURANCE COMPANY OF
              14                                                          NORTH AMERICA

              15

              16                                                ORDER
              17              Based upon the Stipulation of the Parties and for good cause shown, IT IS HEREBY
              18 ORDERED that this action, Case No. 3:19-cv-01707-WHO, is dismissed in its entirety as to all

              19 defendants, with prejudice.
              20              IT IS HEREBY FURTHER ORDERED that all dates previously set in this matter are hereby
              21 vacated and taken off the Court’s calendar.

              22              IT IS HEREBY FURTHER ORDERED that each Party shall bear its own attorneys’ fees and
              23 costs in this matter.

              24              IT IS SO ORDERED
              25

              26
              27 Dated: October 15, 2019
                                                                Hon. William H. Orrick
              28                                                United States District Judge

LAW OFFICES
                                                                      2                       Case No. 3:19-cv-01707-WHO
 MESERVE,
 MUMPER &                                                                        STIPULATION TO DISMISS ENTIRE ACTION
HUGHES LLP
                   171416.1
                                                                                   WITH PREJUDICE AND ORDER THEREON
               1                                Filer’s Attestation-Local Rule 5-4.3.4(a)(2)(i)

               2              The filing attorney attests that she has obtained concurrence regarding the filing of this

               3 document and its content from the signatories to this document.

               4

               5

               6

               7

               8

               9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19
              20

              21

              22

              23

              24

              25

              26
              27

              28
LAW OFFICES
                                                                      3                     Case No. 3:19-cv-01707-WHO
 MESERVE,
 MUMPER &                                                                      STIPULATION TO DISMISS ENTIRE ACTION
HUGHES LLP
                   171416.1
                                                                                 WITH PREJUDICE AND ORDER THEREON
